Citation Nr: 1626387	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for chronic urinary tract infections.
2. Entitlement to service connection for a heart disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 






INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to September 1994 and from November 1996 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has reframed the issue of service connection for mitral valve prolapse as entitlement to service connection for a heart condition, to include mitral valve prolapse in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran failed, without apparent good cause, to report for a scheduled Board hearing in June 2013 and his request for a hearing is considered as having been withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

The issue of entitlement to service connection for chronic urinary tract infections is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The record evidence is at least in relative equipoise as to whether a heart disorder initially manifested in service.  




CONCLUSION OF LAW

The criteria for service connection for a heart disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the favorable determination being reached in regards to the Veteran's claim of entitlement to service connection for a heart disability, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.
Legal Criteria, Factual Background, Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran claims entitlement to service connection for a heart disability claimed as mitral valve prolapse.  Based on a review of the evidence, the Board finds that the evidence is in equipoise as to whether the Veteran has a heart disability that initially manifested in service.  

The Veteran's entrance examination is negative for any heart disability.  See Service Treatment Records.  An August 2008 note in the Veteran's service treatment records indicate that the Veteran had myxomatous changes of the mitral valve with 3+ mitral valve prolapse and 2+ mitral regurgitation.  The Veteran was afforded a VA examination in February 2009, two months after separation.  The examiner concluded that the Veteran had a diagnosis of mitral valve prolapse.  
  
The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The examiner also reviewed the Veteran's medical records.  It is clear that the examiner took into consideration all relevant factors in giving his opinion. 

Notably, the Veteran was also afforded a VA examination in October 2009.  The Veteran reported palpitations, chest pain and anxiety for the previous 5 years.  The Veteran reported that since onset his symptoms have been intermittent with remissions.  Examiner indicated that the Veteran had mild thickening of mitral valve with no evidence of significant mitral valve prolapse.  The examiner concluded that the Veteran had a diagnosis of mild mitral regurgitation.  Notably, the mitral regurgitation was also noted in the Veterans service treatment records.  See August 2008 Service Treatment Record Note.  Thus the Board finds that the evidence is in relative equipoise.  
Given such findings and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a heart disorder manifested by mitral regurgitation is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a heart disorder manifested by mitral regurgitation is granted. 

REMAND

Additional development is needed prior to further disposition of the Veteran's claim of entitlement to service connection for chronic urinary tract infections. 

The Veteran's claim has thus far been developed only on a direct service connection theory of entitlement.  The record indicates that the Veteran is service connected for benign prostatic hypertrophy with lower urinary tract symptoms (claimed as prostate problems).  A November 2008 note in the Veteran's treatment records indicates that in connection with his treatment for lower urinary tract symptoms, he indicated that he experienced recurrent urinary tract infections in the past.  Thus, the secondary service connection theory of entitlement must also be considered and addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim. Here, the Veteran has indicated that he experiences recurrent urinary tract infections.  See October 2012 VA Form 9.  Furthermore, the claims file indicates that the Veteran is service connected for benign prostatic hypertrophy with lower urinary tract symptoms (claimed as prostate problems).  See December 2009 Rating Decision.  Therefore, a medical opinion that speaks to whether or not it is at least as likely as not (50 percent or better probability) that the Veteran's chronic urinary tract infections are proximately due to, or the result of his service-connected benign prostatic hypertrophy is warranted.

Furthermore, the Veteran reports that he has been treated for chronic urinary tract infections, however the available medical records are silent for treatment of recurrent urinary tract infections.  Thus the RO should attempt to obtain any outstanding medical treatment records and associate them with the record. 
 
The Board notes that a January 2014 Board decision remanded the claim for a VA examination and for procurement of outstanding VA and private treatment records.  The Veteran was scheduled for the requested VA examination in April 2014.  Furthermore, in March 2014, the RO sent a notice requesting that the Veteran identify and provide any post-service treatment records regarding his urinary tract infections.  The Veteran did not respond.  The Veteran is reminded that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring that duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).

 Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  He should be specifically requested to provide information as to any medication taken for urinary tract infections since active service.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2. Following completion of the above development, arrange for the Veteran to be afforded a VA examination by an appropriate examiner to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's chronic urinary tract infections are (i) etiologically related to service or (ii) caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected benign prostatic hypertrophy with lower urinary tract symptoms.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

The Veteran's claim file (to include this remand), and the Veteran's pertinent medical history must be reviewed by the examiner in conjunction with the examination. A fully articulated medical rationale for the opinion expressed must be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

3. After completing the action necessary to comply with the requests of this remand, adjudicate the claim of service connection for chronic urinary tract infections, including as secondary to service-connect benign prostatic hypertrophy with lower urinary tract symptoms.  If any benefit sought remains denied, issue a Supplemental SOC (SSOC) and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


